DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 3/1/2021. All currently pending claims have been considered below. The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendments to claims 3, 6, 10, & 14 are sufficient to obviate the prior 112, second paragraph rejections thereof. Applicant's approved Terminal Disclaimer is sufficient to obviate the prior obviousness-type Double Patenting rejection.
Applicant's arguments with respect to the 112, second paragraph rejection of claims 9, 15, & 19 have been fully considered but are respectfully not viewed as persuasive. Applicant argues "that a person of ordinary skill in the art would understand what is meant by 'silica exposure zone' at a drill site" and a similar statement for the subjective "zones" of claims 15 & 19. Applicant's arguments are merely conclusory statements; assertions of definiteness as apparent self-evident fact without elaboration, explanation, or citation to the present specification for what they encompass. Applicant does not attempt to respond to the logical underpinning of the rejection as-presented in favor of simply stating a contrary opinion without evidence. This is not persuasive and the examiner respectfully maintains the rejections below.

Applicant's amendments to the independent claims are sufficient to overcome the prior art grounds of rejection. New grounds respectfully follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 15, & 19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 9 recites "a silica exposure zone". It is unclear in light of the specification what exactly the metes and bounds of this are, and how it structurally limits the "hydraulic fracturing system" of parent claim 1. Further, given that this would appear to be directed to an airborne cloud of silica (¶ 4), an "exposure zone" would appear to be nebulous almost by definition. In other words, if the claim is directed to an area of airborne silica (as disclosed, not as recited in the claims), where are the metes and bounds of that airborne cloud?

Claim 15 recites that "the hydraulic fracturing components and pump components are disposed in areas where there is a greater possibility of personal injury than where the images are being viewed". The examiner views this as indefinite because it is subjective, relative, and at least partially dependent on chance as to what area there is a "greater possibility of personal injury". Assuming arguendo that this "area" is centered on a pump, at what distance from that pump does the "area of greater possibility of personal injury" end, as one walks away from the pump?

Claim 19 is respectfully held as indefinite for the various "zones" recited therein as similarly described for the "silica exposure zone" of claim 9 and the "area of greater possibility of personal injury" of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, & 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0250139 (Hobbs) in view of US 2016/0032703 (Broussard). The examiner notes that the earliest effective filing date of the present case is 10/14/2016 as the CIP before parent case 15/293,681 (now US 9,840,901) does not provide support for the present claims.
Independent claim 1: Hobbs discloses a fracturing system for fracturing a subterranean formation ("one example may be a fracturing, or "frac," job" - ¶ 68) comprising:
a wellbore ("wellbore 170" - fig 1) that intersects the formation ("subterranean zone 195" - fig 1);
fracturing system components ("fracing truck" - ¶ 71); and
a monitoring system ("mobile wellsite monitor 200"- ¶ 66 & fig 2A) that selectively captures (via "one or more cameras 240") and transmits real time images (abstract) of at least one of the fracturing system components (¶s 68 & 71) enable remote monitoring (abstract) of the at least one of the fracturing system components;
wherein the monitoring system selectively captures and transmits real time images of the fracturing system components (abstract, ¶s 68 & 71).
Hobbs does not expressly disclose a pump or hydraulic fracturing system components for making a fracturing fluid slurry, or a chemical tanker and/or chemical trailer.
However Broussard discloses a system for centralized monitoring and control of a hydraulic fracturing fleet (title) comprising a pump ("pumps 10" - fig 1 & ¶ 14) in communication via pump components ("fluid lines 20" - ¶ 14) with a wellbore that intersects the formation (via "wellhead 16"), and that pressurizes fluid in the wellbore (¶ 14), the fluid comprising a fracturing fluid slurry (via the blender; ¶s 4, 37, & 66);
hydraulic fracturing system components (fig 1) for making the fracturing fluid slurry ("blender" - abstract);
a monitoring system to enable remote monitoring of a chemical tanker and/or chemical trailer (¶s 62 & 80).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to measure the level of a chemical transport or tanker as taught by Broussard in the fracturing monitoring system taught by Hobbs. Hobbs already teaches using cameras to monitor a variety of wellsite equipment (¶s 32 & 88) in a fracturing operation (¶ 68), but discusses the specific equipment for the fracturing job only in passing. Broussard teaches specifics of the equipment for a hydraulic fracturing job (cited above) as well as monitoring the levels of various tankers, trucks, hoppers, and other (¶s 62 & 80). Broussard further teaches a wide variety of monitoring equipment that may be used (ibid), thus clearly suggesting to the reader that more than one specific type of monitoring equipment is contemplated by Broussard. Hobbs already teaches the camera for monitoring equipment is known, and Broussard is relied upon to teach the specifics of the equipment.

Dependent claims 2-6 & 8: The combination of Hobbs & Broussard further discloses
Claim 2: the monitoring system comprises: a camera ("one or more cameras 240" - ¶ 66); a controller ("control module 203"); a display ("graphical user interfaces (GUI) 267" - ¶ 77); a human machine interface (260 or 270 - ¶ 79); and communication means between the camera, controller, human machine interface, and the display (fig 2A - ¶ 72).

Claim 3: the display comprises a monitor from which the images are viewed (¶ 87 & fig 2A).

Claim 4: the display is disposed within a passenger compartment mounted to a fluid blender (Broussard: ¶ 49), so that the images can be viewed by operations personnel in the passenger compartment (ibid). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the images taught by Hobbs in the cab of a blender as taught by Broussard. This will provide the on-site operator with useful information related to the in-process fracturing job, thus allowing them to respond to unexpected or undesirable events as they occur.

Claim 5: the hydraulic fracturing components are selected from the group consisting of a chemical tanker (Broussard, ¶ 80), a hydration unit (¶ 62), a hopper (¶ 49), a blender unit (¶ 49), and auger associated with a blender unit (¶ 37), a conveyor ("conveyor belts" - abstract), and an acid tanker ("acid transporting vehicle 28" - ¶ 22).

Claim 6: the pump components are selected from the group consisting of intake piping, discharge piping, hoses, fittings, and valves associated with a hydraulic fracturing pump (Broussard, fig 1, includes all of these; ¶s 14 & 52). The examiner also notes that various fittings and piping are inherently necessary in a hydraulic fracturing system, as is exceedingly well understood.

Claim 8: the monitoring system comprises a camera ("one or more cameras 240" - Hobbs, fig 2A & ¶ 66) disposed on a trailer ("the mobile wellsite monitor 200 includes a chassis 205, one or more wheels 210, a hitch assembly 215" - fig 2A & ¶ 66), and wherein the hydraulic fracturing components or pump components comprise hose or pipe connections on a second trailer that is adjacent the first trailer (Hobbs, ¶ 71). 

	Independent claim 14 is a method claim that is commensurate with the structural and functional limitations of independent claim 1, and is similarly rejected as described for claim 1 above. The examiner also respectfully holds that it would have been obvious in light of the teachings of Hobbs in view of Broussard to obtain images of both the fracturing components (taught by Hobbs: ¶s 68 & 71) and the pump components (taught by Broussard, as cited above) as Hobbs clearly teaches monitoring multiple components within the system (¶s 68 & 71).

	Dependent claims 15-18: The combination further discloses
Claim 15: the hydraulic fracturing components and pump components are disposed in areas where there is a greater possibility of personal injury than where the images are being viewed (Hobbs: "one antenna 145 may allow for wireless cellular communication to one or more remote locations, such as a remote monitoring station at a wellsite service central office" - ¶ 65. An office would reasonably be seen as less dangerous than the wellsite itself. Broussard: "offsite" - ¶ 25).

Claim 16: the step of obtaining images is performed by a camera that is disposed adjacent at least one of the hydraulic fracturing components or the pump components (Hobbs, fig 1; ¶ 66). 

Claim 17: the step of viewing is performed within an enclosure ("a wellsite service central office" - ¶ 65).

Claim 18: selectively obtaining images of different hydraulic fracturing components or pump components on a single monitor (Hobbs, fig 4; ¶ 87).


Claims 7, 9, & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of US 2010/0250139 (Hobbs) & US 2016/0032703 (Broussard), in further view of US 2009/0308602 (Bruins).
	Claim 7: Hobbs further discloses the monitoring system comprises a camera ("one or more cameras 240" - Hobbs, fig 2A & ¶ 66) disposed on a trailer ("the mobile wellsite monitor 200 includes a chassis 205, one or more wheels 210, a hitch assembly 215" - fig 2A & ¶ 66) but does not expressly disclose that the hydraulic fracturing components or pump components comprise hose or pipe connections on the trailer.
	However Bruins discloses a trailer with a monitoring system (200) and multiple hydraulic fracturing components comprising hose and pipe connections on the trailer (figs 1 & 2). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to monitor the hose and pipe connections taught by Bruins with the system taught by Hobbs. Hydraulic fracturing entails high pressure and abrasive fluid, and hoses and pipes must be regularly inspected for wear. Leaks at joints are also commonplace undesirable events, hence the pressure testing routinely done at hydraulic fracturing operations. Knowing if these joints are leaking via camera allows the operators to quickly asses the system for safety.

	Claim 9: The combination discloses all the limitations of the parent claim but does not expressly disclose a silica exposure zone. However Bruins teaches monitoring a silica exposure zone (sand is conveyed from hopper 420 into mixing tub 440 where it is exposed to fluid - ¶ 35 - which is monitored by the operator - ¶ 28).


	Claim 19: The combination discloses all the limitations of the parent claims but does not expressly disclose those of the present. However Bruins discloses hydraulic fracturing components and pump components (figs 1 & 2) comprising discharge piping ("fluid outlet 334" - ¶ 38) that is in fluid communication with the pump ("fluid pumping system 300" - ¶ 38), and vessel openings ("hopper 420").
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the camera taught by Hobbs to record images of this hydraulic fracturing system, including images of at least one of a silica exposure zone (sand is conveyed from hopper 420 into mixing tub 440 where it is exposed to fluid - ¶ 35 - which is monitored by the operator - ¶ 28), hose connections, a high pressure zone that includes discharge pumps or discharge pipes or both ("high pressure fluid pump 330" - ¶ 37). This will provide the on-site operator with useful information related to the in-process fracturing job, thus allowing them to respond to unexpected or undesirable events.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676